NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
IN RE FRANCIS BLANCHE, MICHEL COUDER,
NICOLAS MAESTRALI, THIERRY GUILLEMIN
AND DAVID GAILLIC
2011-1580
(Serial No. 11/582,427)
Appeal from the United States Patent and Traden1ark
Office, B0ard of Patent Appea1s and Interferences.
ON MOTION
ORDER
The appellants move to withdraw and dismiss the
present appeal.
Upon consideration thereof
IT ls ORDERED THAT:
(1) The motion is granted The appeal is dismissed.
(2) Each side shall bear its own costs.

IN RE BLANCHE
2
FOR THE COURT
 0 6  lsi Jan Horbal_\[
Date J an Horbaly
Clerk
cc: l\/Iatthew J. Dowd, Esq.
Raym0nd T. Chen, Esq.
s21
Issued As A Mandate:  0 6 
F
u.s. c0umi)lF§1l=)PEALs ron
11-us FEnERAL macon
DEC 0 6 2011
JAN HORBALY
CLERK